DETAILED ACTION
Claims 1-2, 4-13, and 15-22 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the device being further configured to output data representing one or more sound levels prior to detection of the input stimulus that satisfies the adaptive threshold. Claim 9 recites the unique feature of a RMS to DC converter configured to receive the input stimulus; and an amplifier configured to receive the input stimulus from the RMS to DC converter and to amplify the input signal in accordance with a background sound level. Claim 10 recites the unique feature of the circuit being configured to increase or decrease a value of the adaptive threshold, when sound levels of at least a plurality of the sound signals in the multiple frequency bands increase or decrease, respectively, over a specified amount of time, relative to sound levels of other sound signals detected at prior times. Claim 13 recites the unique feature of a threshold circuit to establish a variable threshold level; and a comparator circuit having a first input fed by the amplified substantially DC signal and a second input fed by the variable threshold level for producing a detection signal according to a value of the amplified substantially DC signal relative to a value of the variable threshold level. Claim 17 recites the unique feature of a comparator circuit having a first input coupled to the output of a variable gain amplifier and a second input fed by a fixed threshold level signal for producing a detection signal according to a value of the amplified output signal relative to the fixed value of the threshold level; and a feedback circuit to produce a control signal that controls gain of the variable gain amplifier. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653